Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 26 September 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



[Orig:] London. Dupl. via New York pr. Ship Charlotte. Mallaby. Tripl. via N. York pr. Ship Jersey Gardner
Duplicate
Amsterdam 26th. September 1794
Sir!
Since our last respects of 1st. Instant, we have received your very esteemed favor of 7 July, inclosing the necessary Powers in good order, and your directions to us, to make a Loan on behalf of the United States, for Two Millions of Guilders, on the application of Mr. Humphreys for that object.
Our zeal is always devoted to the Interest of the United States, and does not stand in need of quickening, when it is possible to execute the orders you give us, of which the circumstances of the last Loan are an undeniable proof. Seeing then how desirous You are to have money ready to consolidate the Treaty your Minister at the Court of Portugal is authorized to conclude with Algiers, you cannot doubt our readiness to meet and fulfill your wishes on that head, in so far as circumstances will admit.
But Sir! the situation of this Country is such at present, that it is impossible at this moment, to foresee when the period will arrive that we may be able to negotiate another Loan for the United States, and the same cause will prevent the success of any temporary arrangement, to supply the money until the Loan can be compleated: Indeed such would in all times be extremely difficult, if not impracticable for sums to that Amount.
As the Avails for a Loan that has been undertaken, come in but by Instalments, permit us to suggest to you, that the only probable means of having monies here to make good the object you wish to provide for, is to direct us to open a Loan for the purpose whenever Circumstances will allow our doing it with success: This We allow is subjecting the United States to a certain Expence, for a matter that is entirely Contingent and may not at all occur, but at same time, It ought to be considered that the distance between our two Countries, and the nature of the Loan Business, renders the Assumption of risques of this sort sometimes inevitable, and that at all Events, the proceeds of such a Loan might be applied to the payments of the large Amounts of Interest and reimbursement of the Loans of the United States successively to be made in Amsterdam.
The payments next falling due here by the United States are
            
              
                the
                1
                Janua.
                f
                120000.—
                Interest
                a
                4
                pr. Ct.
                on
                Loan
                of
                f
                3000000—
              
              
                
                
                
                "
                150000.—
                do.
                a
                5
                pr. do.
                on
                do
                "
                "
                3000000—
              
              
                "
                1
                February 
                "
                80000.—
                do.
                a
                4
                pr. do.
                on
                do
                "
                "
                2000000—
              
              
                
                
                
                "
                120000.—
                Lotery
                
                
                
                on
                do
                "
                "
                do.
              
              
                
                
                
                "
                150000.—
                Interest
                a
                5
                pr. Ct.
                on
                do
                "
                "
                3000000—
              
              
                "
                1
                March 
                "
                125000.—
                do.
                a
                
                do
                on.
                do
                "
                "
                2500000—
              
              
                Holld. Curry.
                f
                745000.—
                which with contingent disposals on us, will
              
              
                
                
              
            

probably absorb all the Cash in our hands, and leave You to provide for the reimbursement of


  
    f
    1000000.—
    Principal due the 1 June 1795
  
  
    "
    270000.—
    Interest due ditto
  
  
    f
    1270000.—
    That we are confident you will remit us for, so as to
  





continue the regular discharge of the Engagements of the United States, It being highly uncertain, whether in the Intervals We shall be able to raise any further Loans on their Account: We therefore most seriously entreat You, not to rely upon such, to face the payments falling due here subsequent to next March.
Should any Events take place, to render probable the success of future Loans here, we shall not fail to give you the most early Intelligence thereof for your Government.
It may appear strange to you, that at a Crisis, when the Credit of all the Powers in Europe is greatly reduced, there should exist so little demand here and in England for the Bonds and Stocks of the United States; And we confess to you we cannot Account for it upon any reasonable grounds: The most prevailing motives however are, that many People conceive it prudent to hold their Coffers well filled in the actual Circumstances; that some uninformed entertain a general distrust of all public Funds; and that English Capitalists realize what they can, without considerable sacrifice, in hopes to replace it to great advantage in the new English Loan shortly expected to be opened: All which tending to render money very scarce, influence the price of American Bonds here, and of your Domestic Stocks in the Market of London, where they now sell at low prices.
We take the liberty to inclose you Abstract of a letter we received from our Correspondents at Copenhagen, under date of 6th. Instant, which will clearly evince to you, that it is scarce possible at any rate, to purchase Salpetre where the Agent of France can enter into competition: such being the case, in all the northern Ports, and your directions for that Article, of which the half has been executed, not being pressing, we have judged proper, to lodge orders for the remainder of the parcel to be purchased in Lisbon, whenever any shall arrive there, and to be shipped to you from thence: It will afford us great pleasure to advise You its being effected, And we have good hopes it may be so, as that Market is not frequented by the Agents of France, nor we believe materially influenced by the rise in price of Salpetre in the northern parts of Europe.
We are ever with sincere Regard and esteem   Sir!   Your mo: obi: hb: Servants
Wilhem & Jan WillinkN & J Van Staphorst & Hubbard
Alex: Hamilton Esqr. Secretary of the Treasury.
